 
 
IV 
108th CONGRESS 
2d Session 
H. RES. 665 
IN THE HOUSE OF REPRESENTATIVES 
 
June 8, 2004 
Mr. Burton of Indiana submitted the following resolution; which was referred to the Committee on House Administration 
 
RESOLUTION 
Providing for enclosing the visitors’ galleries of the House of Representatives with a transparent and substantial material. 
 
 
1.FindingsCongress finds the following: 
(1)The first bombing of the Capitol occurred in the Senate in 1915 by a man protesting United States involvement in World War I. 
(2)On March 1, 1954, four Puerto Rican nationalists armed with .38 caliber revolvers entered the visitors’ gallery of the House of Representatives and fired a total of 19 shots at Members and staff while the House was in session and conducting a vote; five Members were struck by the gunfire. 
(3)In 1971, a group named the Weather Underground planted an explosive device in a first-floor restroom in the Senate to protest United States military involvement in the Vietnam War. The device detonated early in the morning when the building was closed, causing extensive damages but no injuries. 
(4)In 1983, a man carrying an improvised explosive device strapped to his body entered the visitors’ gallery of the House of Representatives while the House was in session. He was able to construct the device in such a manner as to avoid detection during security screening. During a floor debate, the man attempted to detonate the device until United States Capitol Police officers restrained him, removed him from the gallery, and secured the device. 
(5)Also in 1983, a group named the Armed Resistance Unit planted an explosive device on the second floor of the Senate, outside the Senate Chamber, to protest United States military involvement in Central America. The device detonated at 11:00 p.m. causing extensive damage to the area around the Chamber. At the time, the Senate had already recessed and no one was in the area when the blast occurred. 
(6)On July 24, 1998, a lone gunman entered the Document Door of the Capitol and immediately shot and killed the officer posted at location. The gunman then exchanged gunfire with another officer before fleeing further into the building where he engaged in another gunfight in which a second officer was killed. The gunman was shot several times during this incident. 
(7)On the terrible and fateful morning of September 11, 2001, the people of the United States became painfully aware of the destructive intent of terrorists as well as the increasingly sophisticated and devastating methods by which they conduct their deadly work. Evidence strongly suggests Members of Congress were and continue to remain a terrorist target. 
(8)The visitors’ galleries of the House of Representatives and the Senate are the frequent target of demonstrators. Whenever the House or Senate is debating a subject that is controversial or polarizing, it is not uncommon for disturbances and acts of civil disobedience to occur in the galleries. 
(9) Since August 1996, the United States Capitol Police have arrested three people in the visitors’ galleries of the House of Representatives and 15 people in the visitors’ galleries of the Senate for disrupting Congress. 
(10)In 2000, close to 3,000,000 people visited the Capitol and during the peak tourist season as many as 18,000 people visit each day. 
(11)In addition to Members and their staff, a sizable number of journalists, lobbyists, and service personnel also work within the Capitol complex. 
(12)These above-cited incidents and the large number of visitors and personnel present in the Capitol have prompted increases in the level of security afforded the Capitol complex. 
2.Enclosure of visitors’ galleries of the House of Representatives 
(a)EnclosureThe Architect of the Capitol shall enclose the visitors’ galleries of the House of Representatives with a transparent and substantial material, and shall install equipment so that the proceedings on the floor of the House of Representatives will be clearly audible in the galleries. 
(b)AuthorizationThere shall be paid out of the applicable accounts of the House of Representatives such sums as may be reasonably necessary to carry out this section. 
 
